DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The closest relevant arts are Mintie et al (7,134,444 B2) and Calabrese (2003/0070404 A1).
Mintie et al disclose a maintenance box (10 in Fig. 1, col. 1, lines 29-44) with negative inside air pressure (col. 4, lines 51-58), for small repairs or upgrades in hospitals and cleanrooms, the maintenance box comprising: at least one complete or partially transparent side (col. 4, lines 28-30) that is configured to be opened and closed for gaining access to inside of the maintenance box (10), wherein there is no or minimum air communication between outside and inside of the maintenance box (10) through circumference of the transparent side when the transparent side is closed; at least one open side located at the top to engage with the ceiling (57 in Fig. 2); at least one air vacuum port (68) through which air within the maintenance box is vacuumed (col. 4, lines 55-58).  Mintie et al disclose the air vacuumed from the maintenance box (10) is cleaned by at least one desired filter (col. 4, lines 51-55) and is released back into surrounding area of the maintenance box (10).  Mintie et al show in Figure 1 that the maintenance box (10) further includes four legs (32), wherein the legs (32) are adjustable length and telescopic (col. 3, lines 46-54).  Mintie et al disclose a sealing gasket (34 in Fig. 1) around periphery of the complete or partially transparent side, and a sealing gasket (34) around periphery of the open side such that upon placing the open side against a wall (such as a ceiling 57), there is no or minimum air communication between outside and inside of the maintenance box (10) through the periphery of the open side (col. 4, lines 22-27, col. 4, line 67 through col. 5, line 6).  Mintie et al disclose the maintenance box (10) connected to a filter (col. 4, lines 51-55) via a cleanup port (66, col. 4, lines 51-55), wherein the filter is an HEPA filter (col. 4, line 52).
Mintie et al disclose a maintenance box (10) to service the ceiling (57) of a hospital room rather than a wall mounted maintenance box.  Furthermore, the user or the maintenance person must reside within the “Containment Unit” and directly face the repair area through the Containment Unit’s opening.  In such a position, the user is also directly exposed to all the contaminants and the debris that is produced while repairing.
Calabrese discloses a table-top maintenance box (1 in Fig. 1) with at least one hand port (4 & 5) to circumference of which a glove (7 & 8) of any material is attached and through which hand port (4 & 5) and which glove (7 & 8) a hand may enter inside the maintenance box (1), wherein there is no or minimum air communication between outside and inside of the maintenance box (1) through the glove-covered hand port (4 & 5).  Calabrese further discloses the table-top maintenance box (1) may be formed as an integrated wall or door-mounted maintenance box, and in that case, the back wall (12) is provided with an opening that is aligned with an opening of the wall (see paragraph 0038).  Calabrese’s user also stays outside of his box while reaching inside of the box by gloves that are hermetically sealed to the box.  In Calabrese what the user deals with and examines remains inside of the box at all times while the user remains outside of the box.
Claims 1-20 differ from the disclosure of either Mintie et al (7,134,444 B2) or Calabrese (2003/0070404 A1) in that a maintenance box with negative inside air pressure for small repairs or upgrades in hospitals and cleanrooms, the maintenance box comprising:
(a) at least one complete or partially transparent side that can be opened and closed;
(b) at least one open side, to be placed against the repair or upgrade area;
(c) at least one air vacuum port to reduce inside air-pressure of the maintenance box;
(d) at least one hand port to circumference of which a glove is hermetically attached for a hand to enter inside the maintenance box and reach the repair or upgrade area; and
(e) wherein there is no or minimum air communication between outside and inside of the maintenance box.
In this instant patent application, the user of the maintenance box need not and cannot enter and operate inside the maintenance box.  The user of the maintenance box must stay outside of the maintenance box and approach the repair/upgrade area “through” the maintenance box while the airborne contaminants caused by the repair or upgrade are trapped within the maintenance box and are sent to a filter.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 02, 2022